UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4383



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANGELIA KAREN BOBBITT,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-02-340)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory J. Ramage, Raleigh, North Carolina, for Appellant. Sandra
J. Hairston, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Angelia     Karen    Bobbitt     pled   guilty   to    conspiracy       to

launder money, in violation of 18 U.S.C. § 1956(h) (2000).                         The

district court sentenced Bobbitt to seventy months of imprisonment,

to be followed by a three-year term of supervised release.

           Bobbitt’s counsel filed a brief pursuant to Anders v.

California,     386   U.S.   738   (1967),    stating     that    there     were   no

meritorious grounds for appeal but raising the issue of whether

Bobbitt received ineffective assistance of counsel because counsel

improperly advised Bobbitt to plead guilty to a crime that she did

not   commit.     Bobbitt      raises   the    same   issue      in   her   pro    se

supplemental brief.       We have reviewed the record and conclude that

Bobbitt’s claim of ineffective assistance of counsel should be

brought, if at all, in a proceeding under 28 U.S.C. § 2255 (2000),

because the record in this appeal does not conclusively establish

ineffective assistance of counsel.            See United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).

           In accordance with the requirements of Anders, we have

reviewed   the   entire      record   in    this   case   and    have     found    no

meritorious issues for appeal.             Accordingly, we affirm Bobbitt’s

conviction and sentence.        This court requires that counsel inform

his client, in writing, of her right to petition the Supreme Court

of the United States for further review.              If the client requests

that a petition be filed, but counsel believes that such a petition


                                      - 2 -
would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -